                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

KELLY M. BASSETT, individually and as
heir of JAMES M. BASSETT, on behalf of
herself and all other similarly situated;                       8:16CV449

                     Plaintiff,
                                                                 ORDER
        vs.

CREDIT BUREAU SERVICES, INC., and C.
J. TIGHE,

                     Defendants.


       This matter is before the Court on its own motion. In view of the imminent trial of

this action,

       IT IS HEREBY ORDERED that the parties shall file responsive briefs to all pending

motions in limine (Filing Nos. 158, 160, 162, 164, 166, 168, and 171) on or before

Tuesday, June 1, 2021.

       Dated this 25th day of May 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
